PEE CUEIAM.
With reference to the petition for leave to apply to the district court for permission to amend, the allegations sought to be amended were framed with such deliberation as they now stand, that at the hearing of the cause in this court they were insisted on by the petitioners, both orally and in their brief. There *642is no equity in the application. If we have the power, after judgment, to certify this case to the supreme court (Watch Co. v. Robbins, 148 U. S. 266, 13 Sup. Ct. 594), we see in it no such peculiarities as render it appropriate that we should do so. It is full time the litigation in this court should cease. The petitions that leave to amend may be reserved, and for a certificate to the supreme court, are denied.